DETAILED ACTION
This action is responsive to the Application filed 10/09/2020.
Accordingly, claims 1-20 are submitted for prosecution on merits.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.	
A method of controlling a clothing styler comprising: 
(i) providing at least one pulse width modulation (PWM) value to a motor vibrating a moving hanger to determine a current RPM (cRPM) based on the PWM value;
(ii) generating predicted weight of clothing from an output value of a prediction model based on the determined cRPM applied to the prediction model, wherein the prediction model is a pre-trained artificial neural network; and
(iii) controlling a vibration speed and a vibration time in a clothing management course based on the predicted weight.
(As recited in claims 1, 14)
Arai et al, CN 100417004, “Motor Control Apparatus and Washing Machine and Dryer Using the Same” (translation), 09-03-2008, 13 pgs (herein Arai), discloses a circuitry for providing drive power to motor of a dying system, the circuity making analysis on sensor data and generate PWM command to circuitry that drive a motor of a washing machine, where predicted load fluctuation amount can be used to set the load angle to improve the motor drive point, thereby improve the torque.  Arai’s washing machine circuitry capability of adjusting of a motor drive point on basis of a predicted load fluctuation does not employ a pre-training under a neural network – as in (ii) - to predict weight of clothes under state of a current RPM – as in (i) - associated with the motor having an initial PWM value and whose vibration in terms of time/speed – as in (iii) - on basis of the weight prediction, controls a clothing management course.
Fu et al, CN 110134047, “Drying Method, Device and Storage Medium” (translation), 08-16-2019, 25 pgs (herein Fu) discloses controller of a household device such as a clothe hanger, where conditions monitored by the environment terminal to a mobile device include environmental temperature, humitity and drying temperature, as well as weight value of the load construed from sensors within a drying environment, where the control end upon receipt of the information provided by the mobile device, predicts load for the remaining time of the drying cycle, and provides the user end with a drying model with loading object as controls to consumate the drying in accordance with improving the user experience.  No part in the prediction by Fu’s control end and communication with a user mobile terminal is there a model executing pre-training process in form of a neural network on basis of the cRPM of the motor – as in (ii) – the motor having a PWM value associated with vibrating and moving a hanger as in (i), nor is the control using prediction of weight by a remote control in Fu related to capability to control vibration speed and time of the motor- as in (iii) -  on basis of the prediction output.
Zeitler et al, ES 2342398 T3, “Conveyor with Probability Estimator” (translation), 7-06-2010, 24 pgs (herein Zeitler), discloses a controller of a conveyor in a manufacturing process, capable of predicting what is anticipated as speed of the load based on sensor feedback provided along the transport surface and path of the conveyor, including making induction over articles being conveyed so that packages thereof can be classified for better re-arranging distribution of the moving articles and improving performance of the transport.  No part in the classification and inductive approach by Zeitler’s transport controller in relevance to predicted speed of a conveyor load is there concern for predicting weight of clothing associated with management course operating under a current RPM (cRPM) vibrating power of a motor that operates a pulse width modulation (PWM) value – as in (i), where predicted weight outputted from a prediction model, based on the cRPM, as part of a neural network pre-training process  - as in (ii) - enables control to be made to the vibration speed and time – as in (iii) - of the motor in relevance to a clothing management course
Kukino et al, JP 2005034224, “Washing and Drying Machine, and Drying Method For Washing and Drying Machine” (translation), 02-10-2005, 19 pgs (herein Kukino), discloses a laundry machine equipped with weight calculating unit by a control device thereby being able to predict time required for the drying, as well as time by which to end the drying, based on received clothing weight being measured from pulse of a rotation sensor attached with the rotor blades, the prediction enable water use and time efficiency for the washing cycle to improve. Kukinos’ use of predicted time to dry on basis of received clothing weight from sensed pulse at a rotor blades in a laundry machine is not same as using a predictive model executing pre-training process in form of a neural network on basis of the cRPM of the motor – as in (ii) – the motor having a PWM value associated with vibrating and moving a clothe hanger as in (i), nor does the control using prediction of drying time in Kukino relate to capability to control vibration speed and time of the motor- as in (iii) -  on basis of the prediction output from the neural network execution.
Cella et al, CA 3082398 A1, “Methods and Systems For the Industrial Internet of Things” or WO 2019/094721, 05-16-2019, 349 pgs (herein Cella), discloses a data collection system in a industrial environment, configured for collecting waveform of rotation machine, torsional vibration/resonance of motors with relevance to the speed machinery and controllers thereof, where the information is subjected to a viewing interface and the cognitive processing of machine learning systems which carry out iterative training of the collected data using humans’ input and feedback from sensor data so to predict demand/needs on energy, recognize states, objects, events and patterns representing human-supervised or automated learning and contextual understandings for processing the flow, adjusting operations and managing preventive maintenance of the machinery components, or HW controllers, being one of the Internet of Things that are weighted, diagnosed and improved by the infrastructure.  
No part of the machine learning and energy prediction in Cella is there concern for predicting weight of clothing associated with management course operating under a current RPM (cRPM) vibrating power of a motor that operates a pulse width modulation (PWM) value – as in (i), where predicted weight outputted from a prediction model, based on the cRPM, as part of a neural network pre-training process  - as in (ii) - enables control to be made to the vibration speed and time – as in (iii) - of the motor in relevance to a clothing management course
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Septembre 07, 2022